Citation Nr: 1242989	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-17 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for hypertension as secondary to service-connected diabetes mellitus, type II (DM II), with impotence. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1984.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the Veteran's claim of entitlement to service connection for hypertension and granted service connection for diabetes mellitus with impotence and special monthly compensation based on loss of use of a creative organ.  

The Veteran testified before the undersigned Veterans Law Judge in July 2012.  A transcript of the hearing is of record. 

The issues of entitlement to an evaluation in excess of 20 percent for DM II, and entitlement to service connection for urinary frequency, to include as secondary to service-connected DM II, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). See Statement from Dr. L, March 2012, and Letter from DAV, March 2012, respectively.  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, hypertension is aggravated by his service-connected diabetes mellitus, type II, with impotence. 






CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for establishing service connection for hypertension, as secondary to (aggravated by) service-connected diabetes mellitus, type II, with impotence, have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Because the Veteran has been awarded a full and complete grant of the benefit sought on appeal, the Board finds that no further development is needed under the VCAA. See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

Service Connection - Applicable Law and Regulations 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2012). 

Service connection may also be granted for a disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). Further, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to codify the Court's holding in Allen, which relates to secondary service connection on the basis of aggravation of a nonservice-connected disorder by a service-connected disability. See 38 C.F.R. § 3.310(b).  The amendment essentially requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  In this regard, the Board notes that the Veteran's claim for service connection was received in February 2009.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Facts and Analysis 

The Veteran contends that his service-connected diabetes mellitus aggravates his non-service connected hypertension.  The evidence does not show, and the Veteran does not contend, that the hypertension originated in service or until many years thereafter. 

In this regard, service treatment records are silent as to any complaints, treatment, or diagnoses concerning hypertension.  Post-service private treatment records on file document treatment for diabetes since at least 2005.  Likewise, the records first mention a hypertension diagnosis around 2005. See The Doctors Clinic, Treatment Note, September 2005.  At his hearing before the undersigned, the Veteran essentially testified that he was diagnosed with these conditions concomitantly. 

In connection with this claim, the Veteran underwent a VA examination in June 2009.  The Veteran reported a history of hypertension and diabetes for the last five years.  Following a physical examination, the examiner opined that the Veteran's essential hypertension was "aggravated" by the service-connected diabetes "due to the duration of the diabetes."  The degree to which the hypertension was aggravated by the service-connected diabetes was not addressed by the examiner. 

Nevertheless, a reasonable reading of this opinion is that Veteran's hypertension has been made worse by, or at the very least aggravated by, diabetes mellitus.  Notably, there are no medical opinions of record to the contrary.  

To be probative a medical opinion or examination report must contain (1) a clear conclusion, (2) be based on supporting data, and (3) set forth a reasoned medical explanation connecting the two. Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  A medical examination must be based on consideration of the Veteran's prior medical history and examinations. Id , Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  While the examiner is not required to review the claims file, such a review is often accepted as a surrogate for familiarity with the medical history. Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (citing Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992)). 

As is evident from the examination report, the June 2009 VA medical examiner clearly considered the Veteran's prior medical history (to include the onset of diabetes and hypertension); accurately characterized the evidence of record, and provided a rationale for his opinion (i.e., aggravation was due to long-standing diabetes).  Thus, the Board finds this opinion to be highly probative as to the question of whether the Veteran's hypertension is aggravated by service-connected diabetes mellitus.  For these reasons, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that entitlement to service connection for hypertension on the basis of aggravation is warranted. 

In so finding, the Board concedes that a baseline level of severity of hypertension has not been established here.  The Board interprets the language in 38 C.F.R. § 3.310 referencing baseline levels of disability as potentially serving to bar compensation if such levels, as here have not been demonstrated.  However, this is deemed to be a rating issue and does not preclude the grant of secondary service connection. 

Therefore, the Board finds that the Veteran meets all of the elements required for service connection for hypertension on an aggravation basis. 38 C.F.R. § 3.310(b).  The Veteran has a current diagnosis of hypertension.  Additionally, service connection is currently in effect for the Veteran's diabetes.  Finally, the June 2009 VA examiner unequivocally concluded that his diabetes aggravates the hypertension, thereby providing the necessary "nexus" between his service-connected disability and the present disability.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran. See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for hypertension as secondary (by way of aggravation) to his service-connected diabetes is granted. 



ORDER

Entitlement to service connection for hypertension is granted. 



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


